In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of abandonment, the father appeals from an order of the Family Court, Suffolk County (Lehman, J.), entered October 6, 2003, which, after a fact-finding hearing, terminated his parental rights and transferred custody and guardianship rights to the Suffolk *615County Department of Social Services for the purpose of adoption.
Ordered that the order is affirmed, without costs or disbursements.
The petitioner presented clear and convincing evidence of the father’s abandonment of his child during the six-month period before the filing of the petition. There was a total absence of contact between the father and the child during this period, although the father was not prevented or discouraged by the petitioner from having contact (see Social Services Law § 384-b [5] [b]; Matter of Annette B., 2 AD3d 721, 722 [2003]; Matter of Derrick J., 287 AD2d 503 [2001]).
The father testified, with reference to his abandonment of his child, that an order of protection, which he failed to produce, directed him to stay away from his child. This did not prevent him from contacting or communicating with the petitioner, and his incarceration was no excuse for failing to contact his child by telephone or by letter (see Matter of Jahmir Domevlo J., 8 AD3d 280, 281 [2004]; Matter of Derrick J., supra; Matter of Ronald D., 282 AD2d 533 [2001]).
The record indicates that the father was provided effective assistance of counsel (see Matter of Thomas Z., 4 AD3d 372, 373 [2004]). H. Miller, J.P., Goldstein, Crane and Skelos, JJ., concur.